Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 59-72 and 82-84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Rourke etaL (US 4,720,910).
Regarding claim 59, 65, 71 and 82, Rourke et al teaches a battery having a cathode material prepared wherein particles of insertion compounds are encapsulated in an electronically and ionically conducting polymeric material (col. 1, line 63 to col. 2, line 8). The preferred conductive polymer material consists of a polyether and a poly (ethylene oxide) (col. 2, lines 21-38), that are related to a solid ionically conductive polymer material.   The polymer, along with other components, is dissolved in a low-boiling point solvent followed by spray-drying to create a dry powder.  Id. at col. 3, lines 29-31 and col 4, lines 67 and 68.  Additionally, after applying the encapsulated particles from a suspension/slurry to the electrode surface, another drying step is performed.  Id. at col. 4, lines 50-61.  Alternatively, the spray-dried particles are applied in dry form directly to the current collector.  Id. at col. 4, line 67 – col. 5, line 6. Thus, it is found that there is no solvent/liquid remaining for ion conduction to occur through.  Typical examples of insertion compounds are transition metal oxides, sulfides, and selenides, such as V6O13, TiS2, MnO2, MoS3, Cr3O6, LixV3O8, V3O8 and V2O5 (col. 2, lines 12-20). It is the examiner’s 
It is the examiner’s position that the teachings of Rourke et al would meet the limitation “wherein a plurality of ions of the polyvalent metal are ionically conducted by said solid ionically conductive polymer material.” The insertion compound material can be useful in both primary and secondary batteries. Since Rourke et al. teaches that the material can be useful in secondary batteries, it is the examiner’s position that the polyvalent metal including a plurality of ions can be reversibly transported into and or out of the first electrode as claimed would be met.
Regarding claims 60 and 61, Rourke et al teaches the insertion compound is typically dispersed in a non-aqueous solution of the polymer in the presence of the conductive filler and salt (col. 2, lines 46-48).
Regarding claims 62 and 63, Rourke et al. teaches the insertion compound can be ground (or granulated in a laboratory attritor) to a desired particle size. The compound can be ground to a particle size of approximately 1 to 5 pm, which falls within the claimed “less than 100 pm in diameter.” It is desirable to include a portion of the conductive filler and polymer during the grinding operation to prevent the insertion from coalescing during the grinding process (col. 2, line 66 to col. 3, line 6).
Regarding claims 64 and 70, Rourke et al. teaches making of the cathode from a slurry (col. 3, 32-39). Rourke et al. does not specifically teach that the electrode is extruded. However, the structure as taught by Rourke et al. does not differ from that claimed, and therefore, the process limitations are given little patentable weight.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Regarding claims 65, Rourke et al. teaches the preferred conductive polymer material consists of a polyethylene oxide containing an inorganic salt to render the polymer ionically conductive and an electronically conductive filler such as carbon black (col. 2, lines 34-38).
Regarding claims 66-69 and 83, Rourke et al teaches a second electrode (anode) constituted by an alkali metal, an intermetallic compound or aluminum alloy or an insertion compound of an alkali metal, for example lithium deposited on aluminum foil (col. 5, lines 25-32). Rourke et al. teaches insertion compounds that include a sulfur compound (MoS3) and manganese dioxide (MnO2) (col. 2, lines 12-16). It is the examiner’s position that the insertion compound would function as an active material, thus, meeting applicant’s claims. Moreover, the teachings of Rourke et al. would function in a manner such that the electrochemically active compounds would react with the plurality of ions of the polyvalent metal.
Regarding claims 72, Rourke et al. teaches that the encapsulated cathode material prepared according to that disclosed by Rourke et al. can be used in a solid state electrochemical cell including an anode layer, cathode layer in the form of an electronically and ionically conductive polymer encapsulated insertion compounds, and a polymer electrolyte layer (col. 4, line 30-45). The polymeric 
Regarding claims 84, while Rourke et al. does not specifically teach that polyethylene oxide is a thermoplastic, it is the examiner’s position that is well known by the ordinary artisan that polyethylene oxide is a thermoplastic material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 73-81 and 85-90 are rejected under 35 U.S.C. 103 as being unpatentable over Rourke et al (US 4,720,910).
Rourke et al has been discussed above. Rourke et al does not clearly teach the claimed crystallinity of the solid ionically conductive polymer material greater than 30%, the conductivity of the 8S/cm or 1 x 10 '5 S/cm at room temperature, the melting temperature of the solid ionically conductive material is greater than 250 °C, wherein there is at least one mole of the cationic diffusion ion per liter of the solid ionically conductive material, wherein an ionic conductivity of the solid ionically conductive material is isotropic, wherein the solid ionically conductive material has anionic conductivity greater than 1 x 10-4 S/cm or 1 x 10-3 S/cm or 1 x 10'5 S/cm at room temperature, at 80 °C, or -40 °C, respectively, and the solid ionically conducti material has a Young’s modulus equal to or greater than 3.0 MPa.
In view of the teachings of Rourke et al., it would have been obvious to one having ordinary skill in the art through routine optimization to have produced a suitable battery having a the claimed properties in order to provide a plurality of ions of a polyvalent metal ionically conducted by a solid ionically conductive polymer material wherein the ions can reversibly transported into and or out of the first electrode.
Moreover, the teachings of Rourke et al. would function in a manner such that the electrochemically active compounds would react with the plurality of ions of the polyvalent metal.
Response to Arguments
Applicant's arguments filed January 5, 2021, with regard to the Rourke reference have been fully considered but they are not persuasive.  Applicant notes that the polymer is dissolved in a solvent, and later encapsulated particles are dispersed in a solvent.  Regarding the dissolution step, Applicant fails to recognize that the very next step after dissolution in the solvent is spray drying, which is said to produce a dry powder.  Regarding the dispersion step, Applicant fails to recognize that after applying the dispersion onto the current collector substrate, the next step is drying.  Additionally, Applicant fails to acknowledge that the dispersion step is only required in one disclosed method of forming the electrode, where the other method involves applying the dry encapsulated particle powder directly onto the .
Applicant’s arguments, filed January 5, 2021, with respect to the Wu reference have been fully considered and are persuasive.  The rejection of claims based on that reference has been withdrawn.  Every battery example provided in Wu includes a polymer membrane that has been immersed in KOH solution to swell the polymer with water, through which ions will necessarily be transoported.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727